Citation Nr: 0000594	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to an increased rating for scars, residuals of 
shell fragment wounds of the right thigh with retained 
foreign bodies and painful dysesthesias, currently 
evaluated as 10 percent disabling.

2. Entitlement to an increased rating for scars, residuals of 
shell fragment wounds of the left thigh with retained 
foreign bodies and painful dysesthesias, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased rating for scars, residuals of 
shell fragment wounds of the left lower leg with retained 
foreign bodies and painful dysesthesias, currently 
evaluated as 10 percent disabling.

4. Entitlement to an increased rating for scars, residuals of 
shell fragment wounds of the right lower leg with retained 
foreign bodies and painful dysesthesias, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC.  In September 1995, the 
veteran was afforded a hearing before the undersigned Board 
member and, in March 1996, the Board remanded his claims for 
further evidentiary development.  

At his September 1995 Board hearing, the veteran raised 
issues of compensable ratings for face, chest and back wounds 
that were denied by the RO in a February 1999 determination. 
A notice of agreement and substantive appeal are not of 
record as to these matters.  

Further, regarding the veteran's claim of entitlement to the 
restoration of a compensable rating for post-traumatic stress 
disorder, the Board notes that in April 1997, the RO 
increased the veteran's disability evaluation to 100 percent, 
effective from December 1989.  This represents a full grant 
of the benefits sought on appeal as to this matter and 
renders moot his informal claim for a total rating based upon 
unemployability due to service-connected disabilities, made 
at the September 1995 hearing.  As such, the Board will 
confine its determination to the issues as set forth on the 
decision title page.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
claims on an appeal has been obtained by the RO.

2. Residual scars of shell fragment wounds of the right thigh 
with retained foreign bodies and painful dysesthesias are 
no more than mildly disabling and are shown to be well 
healed with painful dysesthesias over the scar areas, no 
limitation of motion and subjective complaints of pain.

3. Residual scars of shell fragment wounds of the left thigh 
with retained foreign bodies and painful dysesthesias are 
no more than mildly disabling and shown to be well healed 
with painful dysesthesias over the scar areas, no 
limitation of motion and subjective complaints of pain.

4. Residual scars of shell fragment wounds of the left lower 
leg with retained foreign bodies and painful dysesthesias 
are no more than mildly disabling and shown to be well 
healed with painful dysesthesias over the scar areas, no 
limitation of motion and subjective complaints of pain.

5. Residual scars of shell fragment wounds and scarring of 
the right lower leg with retained foreign bodies and 
painful dysesthesias are no more than mildly disabling and 
shown to be well healed with painful dysesthesias over the 
scar areas, no limitation of motion and subjective 
complaints of pain.



CONCLUSIONS OF LAW

1. The schedular criteria for disability evaluations in 
excess of 10 percent for right and left thigh scars, 
residuals of shell fragment wounds with retained foreign 
bodies and painful dysesthesias have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.118, 4.124, 4.124a, 
Diagnostic Code 7804-8726 (1999).
 
2. The schedular criteria for disability evaluations in 
excess of 10 percent for right and left lower leg scars, 
residuals of shell fragment wounds with retained foreign 
bodies and painful dysesthesias have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.41, 4.45, 4.59, 4.118, 4.124, 4.124a, Diagnostic 
Code 7804-8720. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations for right and 
left thigh and lower leg scars, residuals of shell fragment 
wounds with retained foreign bodies and painful dysesthesias, 
are plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claims and, to that 
end, remanded his case in March 1996 for further VA 
examination.  The VA examination reports are associated with 
the claims folder and no further assistance to the veteran 
with respect to these claims is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the evidence of record pertaining to the history of his 
service-connected left and right leg and thigh shell fragment 
wound scars and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

I. Factual Background

According to an April 1983 RO memorandum, the veteran has a 
reconstructed file and it is, therefore, exclusive of any 
service medical records.  Existing documents include a 
November 1971 rating action in which the RO confirmed and 
continued 10 percent evaluations for the veteran's service-
connected scars of shell fragment wounds of both thighs and 
lower legs, described as static.  

The RO reduced those evaluations to non-compensable in a 
September 1982 rating action.  In its determination, the RO 
noted that a recent VA examination report showed the veteran 
had three small scars on his right thigh on the 
anterosuperior aspect with a 2-centimeter (cm.) scar on the 
anterolateral aspect.  A 1-cm. scar was observed on the 
medial surface of the knee.  The scars were all described as 
small, nonadherent and easily pliable.  On the right lower 
leg, there was a 4-cm. scar and a 1-cm. scar on the medial 
surface of the right lower leg.  There were no traumatic 
scars on the left thigh.  Additionally, there was an area of 
dermasite where a split thickness graft was taken and the 
tissue was a little granular looking on the surface.  On the 
left lower leg, there was a 5-cm. scar on the anterolateral 
aspect.  The RO's decision also noted that x-rays showed some 
metallic fragments in the soft tissues in the thighs and legs 
with no bone involvement and a minimal amount of metal. 

A March 1983 VA radiographic report indicates that x-rays of 
the veteran's thighs showed no evidence of any soft tissue 
abnormality.  Both lower extremities had evidence of metallic 
fragment in the mid portion of the right leg and the upper 
portion of the left leg with bone structures normally 
outlined.

The RO received the veteran's claim for increased ratings in 
January 1991.  

When examined by VA in April 1991, the veteran, who was 41 
years old, complained of leg scars and shrapnel in his body 
that set off metal detectors in government buildings.  The 
examiner noted that the veteran sustained injuries from enemy 
fire in Vietnam in mid 1970.  On examination, the veteran was 
observed to have well-healed scars in scattered areas on his 
legs, scalp and face.  The veteran said there were too many 
small healed wounds to count and residual shrapnel in his 
body set off metal detectors.  A diagram of the front of an 
anatomical figure indicates that the veteran had scars of 
healed wounds on his right thigh, lower leg and instep and 
his left lower leg and instep.  The doctor said the scars 
were 1 millimeter (mm.) to 2.0 cm in diameter with most less 
than 5 mm.  Diagnoses included healed scars on head and legs 
from gunshot wounds and fragmentation wounds. 

At his September 1995 Board hearing, the veteran testified to 
sustaining shell fragment wounds that caused scars to his 
lower lip, cheek and eyebrow.  He described the eyebrow scar 
as painful and said his cheek scar occasionally got infected 
and required that he used hydrogen peroxide.  He had retained 
foreign bodies in chest wounds near the left breast and bad 
scars on his upper thighs.  The veteran had retained foreign 
bodies in his left lower leg that were painful and said his 
left foot turned in due to fragmentation and he was unable to 
walk more than three blocks without pain when he wore regular 
shoes.  He described his pain as vibrating and noticeable.  
Further, the veteran reported right heel injury but said it 
did not cause trouble.  Both ankles swelled and he had right 
arch pain.  He did not have foot pain when he wore canvas 
shoes.  The veteran noted that his left shoe wore differently 
than his right one but he rarely scraped his left foot along 
the ground.  The veteran denied having calf or thigh muscle 
problems and said he had some left calf weakness and that his 
left calf was smaller than his right calf.  If he sat 
incorrectly, his left leg went to sleep at about mid thigh.  
It was further noted that the veteran appeared to have less 
muscle mass in his left lower leg as compared to his right 
leg.

The veteran, who was 46 years old and unemployed, underwent 
VA dermatologic and foot examinations in July 1996 and gave a 
history of a gunshot wound to the right thigh and multiple 
fragment wounds to both lower extremities while on active 
duty in the Republic of Vietnam.  He said most of his pain 
was about his right heel and left foot.  On examination, the 
veteran was observed to have a right antalgic gait.  Range of 
motion of the hips, knees, ankles and subtalar joints was 
good.  The veteran experienced pain about the right heel and 
subtalar movement and pains about the posterior right calf 
and ankle with forced dorsiflexion of the right foot.  There 
was some local tenderness and decreased sensation about the 
right heel.  The decreased sensation was about the medial 
aspect of the right heel and involved the right great toe.  
The veteran had a tender plantar callus on the fifth 
metatarsal head on the right.  The clinical impression was 
multiple fragment wounds to both lower limbs, by history, as 
well as a gunshot wound to the right thigh with painful 
plantar callus and possible superficial nerve involvement 
about the right heel, secondary to multiple fragment wounds 
to the area.

In May 1997, the veteran underwent VA dermatologic 
examination and told the examiner he developed acne vulgaris 
and jungle rot that affected his face, arms, shoulders, legs, 
abdomen, buttocks, thighs, calves, feet and hands and was not 
medically treated until he was evacuated to Japan.  The 
veteran also reported being wounded with shrapnel in 1969 and 
1970.  Post service, he did not receive medical treatment.  
The veteran complained that, currently, his skin felt sweaty 
and his lesions hurt and gave him a low self-esteem.  He 
described allergies to potatoes, tomatoes, bell peepers and 
modified food starch that caused headache, sweats and his 
hands to become edematous with pitting edema of his legs.  
His medical history included a 1967 knife wound during a riot 
in Los Angeles and, in February 1997, he underwent left 
shoulder surgery for torn ligaments.

Findings on examination revealed that, on the skin on the 
veteran's back, there was a skin graft scar by rubbing the 
skin against the pavement, not during active service.  There 
was also a large scar on his abdomen that was a Y-shape due 
to the knife wound he sustained during the riot in Los 
Angeles.  On the veteran's right leg, there was a 4-cm long 
approximately 0.5-cm wide scar and, on his right thigh, there 
was a 1-cm x 0.7 hypopigmented atrophic scar from shrapnel 
wounds.  Also on his thigh was a scar approximately 0.5 cm 
wide that was hypopigmented.  On the right inner aspect of 
the right heel was an approximately 1.5 cm long atrophic scar 
from a shrapnel injury, according to the veteran.  On the 
inner aspect of his left foot, there was an approximately 7 
mm long x 1-mm wide scar and, on the left leg, there was a 1 
x 1 cm. hypopigmented scar, from shrapnel.  On the anterior 
aspect of the veteran's left leg were approximately 4 small, 
about 2 mm wide, oval hypopigmented scars from shrapnel.  On 
the left thigh, there was about an 18 cm long x 4 cm wide 
barely noticeable, slightly hypopigmented draft donor site.  
Scars were also observed on the veteran's face.  The clinical 
impression was history of shrapnel wounds in 1969 and 1970 
with multiple scars affecting mainly the lower extremities 
with three small scars also present on the face and history 
of acne with no active acne lesions present and no evidence 
of fungus infection.

According to a June 1997 VA Addendum, for orthopedic 
findings, the veteran's July 1996 x-rays were reviewed and 
the VA examiner noted small metallic fragments in the soft 
tissues about the anterior left tibia and the lateral right 
thigh, the medial left thigh and medial left femoral condyle.  
There were also small metallic fragments of the soft tissues 
about the posterior aspect of the right tibia and posterior 
right thigh.  No fractures or dislocations were appreciated.  
The VA examiner concluded that no past orthopedic injuries 
were evident on current x-ray.  The possible superficial 
nerve involvement about the medial aspect of the right heel 
previously noted, did not appear likely to be associated with 
previous injuries, as no metallic fragments were located in 
that vicinity.  There was a small-healed scar in the area.  
The involvement would also be due to entrapment above that 
area.  No direct causal relationship at the present time was 
evident. 

According to a May 1997 VA neurologic examination report, the 
veteran told the examiner that since being injured, he had 
general numbness and tingling that involved both legs in the 
thighs, below the knee and in the feet with pain and tingling 
centered around the multiple small shrapnel and gunshot 
wounds.  He said that over time, some of the metal came to 
the surface and out of his skin, but much of it remained.  
Multiple small, depigmented areas in both eyes and 
particularly the right leg, below the knee were noted.  On 
examination, deep tendon reflexes were normoactive and 
symmetrical.  There was no weakness or atrophy in the legs.  
Sensation to cold and to vibratory sense was generally 
intact.  Rubbing the skin over the areas of the scars 
generated dysesthesias.  The clinical impression was intact 
motor reflex and sensory function with no clear sign of 
generalized or focal mononeuropathy and painful dysesthesias 
in the legs secondary to multiple small shrapnel and gunshot 
wounds.

In February 1999, the RO assigned 10 percent disability 
evaluations to the veteran's right and left lower leg 
disorders, recharacterized as scars, residuals of shell 
fragment wounds with retained foreign bodies and painful 
dysesthesias under Diagnostic Codes 7804-8720.  It also 
assigned 10 percent disability evaluations to his right and 
left thigh disorders, recharacterized as scars, residuals of 
shell fragment wounds with retained foreign bodies and 
painful dysesthesias under Diagnostic Codes 7804-8726.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

During the pendency of the appeal, the rating criteria for 
muscle injuries were revised in July 1997.  The RO did not 
specifically readjudicate the veteran's disabilities based on 
the revised criteria prior to the transfer of the claims file 
to the Board.  However, as the schedular ratings applicable 
to his shell fragment wound disabilities did not change as a 
result of these revisions, the Board finds that no prejudice 
will result to the veteran by way of appellate review of the 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The provisions of 38 C.F.R. § 4.56 (1999) define a slight 
(insignificant) disability of the muscles as a simple wound 
of the muscle without debridement, infection, or effects of 
laceration.  Id.  Findings usually include minimum scar, if 
any; evidence of fascia defect or of atrophy of or impaired 
tonus.  Id.  No significant impairment of function and no 
retained metallic fragments.  Id.

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of a relatively short 
track by single bullet or small shell fragment. Id.  Findings 
usually include relatively small entrance and exit scars, 
indicating a relatively short tract of the missile.  Id.  
There are often signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, with definite 
weakness or fatigue.

A moderately severe disability of the muscles would be the 
consequence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity. Id.  Objective findings of such 
injury would include impairment of strength and endurance of 
the muscle group involved, moderate loss of deep fascia, or 
moderate loss of muscle substance.  Id.

A severe injury is one which would result from a deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effects of a 
high velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts.  Id.  Residual disability would include 
extensive, ragged depressed and adherent scars; x-ray 
findings of multiple scattered foreign bodies; loss of deep 
fascia or of muscle substance; atrophy; decreased strength 
and endurance and severe impairment of function of the 
affected muscle group.  Id.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, superficial 
and tender scars that are painful on objective demonstration 
warrant a 10 percent evaluation.  Scars that are superficial, 
poorly nourished, and have repeated ulceration warrant a 10 
percent evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (1999).  Scars may also be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (1999).
 
In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (1999).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124. See nerve involved for diagnostic code number and 
rating.  Id.  Tic douloureux, or trifacial neuralgia, may be 
rated up to complete paralysis of the affected nerve.  Id.

That being stated, the Board acknowledges that the service-
connected disabilities are left and right thigh and lower leg 
scars from shell fragment wounds with retained foreign bodies 
and painful dysesthesias.  It is noted that the RO has 
assigned a 10 percent rating for the veteran's painful 
dysesthesias evaluated as mild neuralgia of the sciatic nerve 
(Diagnostic Code 7804-8720) and anterior crural nerve 
(femoral) (Diagnostic Code 7804-8726).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8720, neuralgia of 
the sciatic nerve is rated as paralysis of the sciatic nerve 
under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 
percent evaluation is provided for mild incomplete paralysis 
of the sciatic nerve.  Id.  A 20 percent evaluation requires 
moderate incomplete paralysis.  Id.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.123;

Under 38 C.F.R. § 4.124a, Diagnostic Code 8726, neuralgia of 
the anterior crural nerve (femoral) is rated as paralysis of 
the quadriceps extensor muscles under Diagnostic Code 8526.  
Under Diagnostic Code 8526, a 10 percent evaluation is 
provided for mild incomplete paralysis of the anterior crural 
nerve.  Id.  A 20 percent evaluation requires moderate 
incomplete paralysis.  Id.  

The question before the Board is whether the veteran's pain 
and impaired sensation satisfy the criteria for an increased 
evaluation-either under the diagnostic code for neuralgia of 
the sciatic nerve or anterior crural nerve (femoral), or 
under some other provision.

As a proviso, the veteran should be aware that while 
coordination of rating with impairment of function is 
expected in all instances, 38 C.F.R. § 4.21 (1999), 
evaluation of the same disability under various diagnoses is 
a violation of the prohibition against pyramiding as set 
forth in 38 C.F.R. § 4.14 (1999).

While the veteran's service medical records are not of 
record, he evidently sustained severe shell fragment wounds 
in service.  VA x-rays taken in March 1983 and July 1996 
reveal metallic fragments in the mid portion of the right leg 
and upper portion of the left leg without soft tissue 
abnormality. 

In April 1991, a VA examiner described the veteran's leg and 
thigh scars as well healed.  When examined by VA in May 1997, 
findings included a 1-cm x 0.7-hypopigmented atrophic scar on 
his right thigh from shrapnel wounds and also a scar 
approximately 0.5 cm. wide that was hypopigmented.  On his 
left thigh, there was an 18 cm long x 4 cm wide, barely 
noticeable, slightly hypopigmented draft donor site.  On his 
right lower leg was a 4 cm x 0.5 cm wide scar and on the 
right inner aspect of the right heel was an approximately 1.5 
cm long atrophic scar from a shrapnel wound according to the 
veteran.  On the inner aspect of the left foot was an 
approximately 7 mm long x 1-mm wide scar also from shrapnel.  
Also, on the left leg there was a 1 x 1 cm hypopigmented scar 
from shrapnel and on the anterior aspect of the left leg were 
approximately 4 small, about 2 mm wide, oval hypopigmented 
scars from shrapnel

The medical evidence since the veteran reopened his claim has 
not shown that the scars from the shell fragment wounds with 
retained bodies of the right and left thighs and lower legs 
are poorly nourished with repeated ulceration, or painful and 
tender on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1999).  In fact, the scars 
observed on VA examinations in April 1991, July 1996 and May 
1997 were noted to be well healed.  Accordingly, a separate 
compensable rating under the holding in Esteban v. Brown, 6 
Vet. App. 259 (1994), is not warranted.

The veteran testified in September 1995 that he had retained 
foreign bodies in his left leg that were painful, his left 
foot turned in due to fragmentation and walking more than 
three block in regular shoes was painful, although walking in 
canvas shoes was not painful.  He described his pain as 
vibrating and noticeable.  The veteran reported a right heel 
injury that was not troublesome and had left calf weakness.  
In July 1996, a VA examiner reported that the veteran had a 
right antalgic gait with good range of motion of the hips, 
knees, ankles and subtalar joints.

In May 1997, the veteran told a VA neurologic examiner that 
he experienced general numbness and tingling in both legs in 
the thighs, below the knee and in the feet that was centered 
around the multiple small shrapnel and gunshot wounds.  
However, the VA physician found no weakness or atrophy in the 
veteran's legs, with generally intact sensation to cold and 
vibratory sense.  Rubbing the skin over the areas of the 
veteran's scars generated dysesthesias.  The impression was 
intact motor reflex and sensory function with no clear sign 
of generalized or focal moneuropahty and painful 
dysesthesias.

Moreover, in June 1997, a VA examiner who reviewed the 
veteran's July 1996 x-rays concluded that there was no 
evidence of past orthopedic injuries on current x-ray.  
Possible superficial nerve involvement about the medial 
aspect of the right heel did not appear to be associated with 
previous injuries as there was no metallic fragments in that 
vicinity. 

Accordingly, after, reviewing the veteran's scars from shell 
fragment wounds with retained foreign bodies and painful 
dysesthesias, the Board concludes that the residuals are no 
more than mild in severity.  Thus, a 10 percent evaluation, 
the current evaluation assigned is appropriate, for the right 
and left thigh and lower leg disabilities.  As the residuals 
are not commensurate with moderate disability of his lower 
legs or thighs, criteria for a 20 percent evaluation, the 
next higher evaluation under Diagnostic Codes 8720 and 8726, 
respectively, have not been met or approximated.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2 4.7, 4.40, 4.41, 4.45, 
4.59, 4.118, 4.124a, Diagnostic Codes 7804-8720 and 7804-
8726.  

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must also 
be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(19950l.  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

A rating in excess of 10 percent under Diagnostic Code 7804-
8720 or 7804-8726 is not warranted under the holding of the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1, 1999) in DeLuca 
because, on examination by VA in May 1997, although there 
were subjective complaints of general numbness and tingling 
of both legs and thighs around the small shrapnel and gunshot 
wound scars, and rubbing the skin over the areas generated 
dysesthesias, the RO assigned a 10 percent rating under 
Diagnostic Codes 7804-8720 and 7804-8726.  Further, there was 
no evidence of loss of range of motion, no orthopedic injury 
shown on x-ray and motor reflex and sensory function were 
intact.  Nor is there medical evidence of muscle injury to 
warrant a higher rating.  Too, the veteran's right heel 
complaints were considered unrelated to his service-connected 
disabilities.  His scars have consistently been described as 
small and well healed.  While the veteran subjectively 
complained of discomfort with movement, the pathology and 
objective observations of his behavior during the course of 
the most recent VA examinations do not satisfy the 
requirements for higher evaluations for his right and left 
leg and thigh scars with retained foreign bodies.  After 
careful consideration of the evidence of record, the Board is 
of the opinion that the presently assigned evaluations 
appropriately reflect the current degree of functional 
impairment objectively demonstrated, due to the service-
connected scars, residuals of shell fragment wounds, with 
retained foreign bodies and painful dysesthesias of the right 
and left thighs and lower legs.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b).  


ORDER

An increased rating is denied for scars, residuals of shell 
fragment wounds of the right thigh with retained foreign 
bodies and painful dysesthesias, currently evaluated as 10 
percent disabling.

An increased rating is denied for scars, residuals of shell 
fragment wounds of the left thigh with retained foreign 
bodies and painful dysesthesias, currently evaluated as 10 
percent disabling.

An increased rating is denied for scars, residuals of shell 
fragment wounds of the left lower leg with retained foreign 
bodies and painful dysesthesia, currently evaluated as 10 
percent disabling.

An increased rating is denied for scars, residuals of shell 
fragment wounds of the right lower leg with retained foreign 
bodies and painful dysesthesia, currently evaluated as 10 
percent disabling.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

